           Case 4:20-cr-00030-BSM Document 9 Filed 01/15/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION


UNITED STATES OF AMERICA                                                        PLAINTIFF

vs.                            Case No. 4:20-cr-00030-BSM-1

JONATHAN WILLIAMS                                                            DEFENDANT


                        ORDER OF TEMPORARY DETENTION

       The Defendant appeared with counsel on this date for plea and arraignment. The

Government requested detention, and the Defendant seeks release. The Court advised the

parties to contact the Courtroom Deputy when they are ready to proceed. Accordingly, the

Defendant is temporarily detained in the custody of the United States Marshal pending the

hearing.

       While detained, the Defendant must be afforded a reasonable opportunity to consult

privately with defense counsel. Further, on order of the United States Court or on request of

an attorney for the Government, the person in charge of the corrections facility must deliver

the Defendant to the United States Marshal for a court appearance.

       IT IS SO ORDERED this 15th day of January, 2020.



                                                  ___________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
